DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 08/18/2022 has been entered. Claims 1, 3-5, 8, 10-12, 15, 17, 18, and 21 are currently pending. Claims 1, 3-5, 8, 10-12, 15, 17, and 18 have been amended. Claims 2, 6, 7, 9, 13, 14, 16, 19, and 20 have been canceled. New claim 21 has been respectfully entered. Applicant' s amendment to the specification has remedied the objection set forth in the Non-Final Action mailed 05/26/2022.
Response to Arguments
Applicant’s arguments, see remarks pages 7-9, filed 8/18/2022, with respect to the 35 USC 102 rejection(s) of claim(s) 2, 9, and 16 (now incorporated into their respective independent claims) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tass (US 2018/0001088 A1) as application of a normalized time domain signal.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8, 10, 12, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. (US 2018/0169372 A1) herein after Bornzin in view of Tass (US 2018/0001088 A1).
Regarding claims 1, 8, and 15, Bornzin teaches a method and an implantable neurostimulation system (fig. 1) comprising: 
an implantable stimulation lead (fig. 1: lead 110) comprising a plurality of contacts (fig. 1: electrodes 111); and 
an implantable pulse generator/processor (fig. 1: IMD 150 and processor 215) communicatively coupled to the stimulation lead (fig. 1: IMD 150 is connected to lead 110) and the processor comprising:
 a memory device (fig. 2: memory device 201); and 
a processor coupled to the memory device (fig. 2: memory 210 is connected to processor 215)
 the implantable pulse generator/processor configured to:
generate, using the processor, a pulsed waveform that approximates colored noise by (Para [0078] “The pink noise signal includes a plurality of pulses that approximate true pink noise” and Para [0004] “apply thresholding to the filtered pink noise” and Para [0004] “apply thresholding to the filtered pink noise”); 
filter white noise in the frequency domain to generate a continuous colored noise signal (Para [0057] “the white noise generated at block 302 is filtered to create pink noise by weighing the frequency content of the white noise”);
convert the continuous colored noise signal to the time domain (Para [0057] “For example, when using a FFT filter, a FFT is applied to the signal, the transformed signal in multiplied by 1/f.sup.α symmetrically about the Nyquist frequency (e.g., 5000 Hertz (Hz)) in the frequency domain, and the inverse FFT is applied to return to the time domain”);
apply thresholding to the normalized signal to generate discrete cathodic and anodic pulses (Para [0059] “thresholding is applied to the high pass filtered pink noise generated at block 306. Specifically, thresholding is applied such that only positive and negative values exceeding a predetermined threshold remain, and all other values are replaced with a midpoint of the pink noise”).
cause stimulation to be delivered by the stimulation lead based on the pulsed waveform (Para [0004] “cause stimulation to be delivered by the stimulation lead based on the final pink noise signal”).
Bornzin does not explicitly teach normalizing the time domain signal.
However, in a similar neural stimulation system, Tass discloses normalize the time domain signal (Para [0068] “The burst 36 includes three acoustic stimuli following one another configured as individual sounds. In the illustration of FIG. 4B both the stimulation signal as also the time is normalized” and fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Bornzin to further include normalizing the time domain signal as disclosed by Tass because doing so helps the entire signal remain consistent when it is delivered.
Regarding claims 3, 10, and 17, Bornzin further teaches 
wherein the implantable pulse generator is further configured to limit a pulse width of each of the discrete cathodic and anodic pulses (Para [0070] “a modified final pink noise signal in which the pulse width of each pulse is set equal to a predetermined width (e.g., 4). FIG. 22 is a graph 2200 showing the frequency content of the modified final pink noise signal of graph 2100.”).
Regarding claims 5, 12, and 18, Bornzin further teaches
wherein to filter white noise in the frequency domain to generate a continuous colored noise signal, the implantable pulse generator is configured to filter white noise to generate the continuous brown pink noise signal (Para [0057] “For example, when using a FFT filter, a FFT is applied to the signal, the transformed signal in multiplied by 1/f.sup.α symmetrically about the Nyquist frequency (e.g., 5000 Hertz (Hz)) in the frequency domain, and the inverse FFT is applied to return to the time domain. FIG. 5 is a graph 500 showing an example of white noise filtered using a 1/f.sup.α filter.”: the filtered noise covers both pink to brown noise via a change in the alpha variable).
Regarding claim 21, Bornzin further teaches:
 wherein all values in the normalized signal fall between an upper limit and a lower limit (fig. 11: values fall within range +4090 and -4090 in amplitude), and wherein to apply thresholding, the processor is configured to: 
set values more positive than the threshold equal to the upper limit (fig. 11: all values that are positive are threshold to 4095, which is the upper limit); 
set values more negative than an inverse of the threshold equal to the lower limit (fig. 11: all values that are negative are threshold to -4095, which is the lower limit); and 
set all other values to zero (fig. 11: all other values are zeroed out).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of DeRidder et al. (US 2015/0290460 A1) herein after DeRidder.
Regarding claims 4, 11, and 18, Bornzin in view of Tass discloses the system and method of claims 1, 8, and 15 respectively, but do not explicitly disclose further teaches wherein to filter white noise in the frequency domain to generate the continuous colored noise signal, the implantable pulse generator is configured to filter white noise to generate a continuous brown noise signal.
However, DeRidder discloses in a similar neural stimulation system:
wherein to filter white noise in the frequency domain to generate the continuous colored noise signal, the implantable pulse generator is configured to filter white noise to generate the continuous brown noise signal and/or pink noise (Para [0025] “Electrical pulses or other electrical signals are provided to the PCC to accomplish the desynchronization. In some embodiments, the electrical signals include pink noise, brown noise, or other noise components as discussed herein.” and Para [0041] “any suitable filter 240 can be used to smooth or shape the signals; however, unsmoothed or unfiltered signals can be transmitted to the switching circuitry 250 which provides the signals to the electrodes 100 thereby stimulating the neuronal tissue using the desired 1/f̂β noise stimulation pattern.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Bornzin in view of Tass to filter white noise in the frequency domain to generate the continuous colored noise signal, the implantable pulse generator is configured to filter white noise to generate the continuous brown noise signal as disclosed by DeRidder instead of using pink noise because doing so would have been a replacement of one type of noise signal for another for the same purpose of treating a neuronal condition in a patient. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Moffitt (US 2019/0366107 A1) relates to neuronal stimulation that has a normalized amplitude (Para [0073]).
Trier et al. (US 2012/0259382 A1) relates to a neuronal stimulation waveform that created by normalizing the waveform (Para [0089]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792